Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT
FACILITY (this “Agreement”) is dated as of June 30, 2014 (the “Fourth Amendment
Effective Date”), among TRANSMONTAIGNE OPERATING COMPANY L.P. (the “Borrower”),
each of the Lenders (as defined below) party hereto, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
(the “Agent”). 

W I T N E S S E T H  :

WHEREAS, the Borrower, certain banks and other lenders party thereto (the
“Lenders”), and the Agent executed and delivered that certain Second Amended and
Restated Senior Secured Credit Facility dated as of March 9, 2011, as amended by
that certain letter agreement dated as of January 5, 2012, as amended by that
certain Second Amendment to Second Amended and Restated Senior Secured Credit
Facility dated as of March 20, 2012, and as amended by that certain Third
Amendment to Second Amended and Restated Senior Secured Credit Facility dated as
of November 16, 2012  (as further amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”); and

WHEREAS, NGL Energy Partners LP (“NGL”), Morgan Stanley Capital Group Inc.
(“MSCG”), and Morgan Stanley Strategic Investments, Inc. (“MSSI”; together with
MSCG, “Morgan Stanley”) have entered into that certain Purchase Agreement dated
as of June 8, 2014, relating to, among other things, the purchase and sale of
100% of the common stock of Transmontaigne Inc. (“TMG”)  (together with all
exhibits and schedules thereto, as amended, restated, modified, or supplemented
from time to time, the “NGL Purchase Agreement”; the transactions described in
the NGL Purchase Agreement, the “NGL Acquisition”), which purchase and sale,
upon the effectiveness thereof, will constitute a Change of Control under the
Credit Agreement; and

WHEREAS, the Borrower has requested and, subject to the terms and conditions
hereof, the Agent and the Lenders party hereto have agreed to make certain
amendments to the Credit Agreement to permit such Change of Control, to make
certain other amendments to, and to enter into certain other agreements with
respect to the Credit Agreement and other Credit Documents, in each case, as
more fully described below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:

1. Definitions.  Unless otherwise specifically defined herein, each term used
herein which is defined in the Credit Agreement shall have the meaning assigned
to such term in the Credit Agreement.  Each reference to “hereof,” “hereunder,”
“herein,” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall from and after the Fourth Amendment Effective Date and,



ATI-2608472v7 

--------------------------------------------------------------------------------

 

if applicable, the NGL Acquisition Amendment Effective Date, refer to the Credit
Agreement as amended hereby. 

2. NGL Acquisition Amendment to Credit Agreement.  Subject to the satisfaction
of the conditions precedent set forth in Section 5(b) below, the definition of
“Change of Control” in Section 1.1 of the Credit Agreement is amended and
restated so that it reads, in its entirety, as follows:

“Change of Control” means the occurrence of any of the following:

(a)(i)  the acquisition after the NGL Acquisition Amendment Effective Date of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of Capital Stock representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the NGL General Partner; or (ii) the occupation of a majority
of the seats (other than vacant seats) on the board of directors (or comparable
governing body) of the NGL General Partner by Persons who were neither (1)
nominated by the board of directors (or comparable governing body) of the NGL
General Partner nor (2) appointed by directors (or comparable Persons) so
nominated;

(b)NGL General Partner shall cease to own and Control all of the general partner
interests in NGL;

(c)(i)  the acquisition after the NGL Acquisition Amendment Effective Date of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) (other than NGL or any of its wholly-owned subsidiaries (other than
Partners or any Subsidiary of Partners)) of Capital Stock representing more than
thirty-five percent (35%) of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of TMG; or (ii) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of TMG
by Persons who were neither (1) nominated by the board of directors of TMG nor
(2) appointed by directors so nominated;

(d)(i) the acquisition after the NGL Acquisition Amendment Effective Date of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof)(other than TMG or any of its wholly-owned Subsidiaries (other than
Partners or any Subsidiary of Partners)) of Capital Stock representing more than
thirty-five percent (35%) of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the General Partner; or (ii) at any
time when 100% of the Capital Stock of the General Partner is not owned by a
sole member, the occupation of a majority of the seats (other than vacant seats)
on the board of directors (or comparable governing body) of the General Partner
by Persons who were neither (1) nominated by the board of directors (or
comparable governing body) of the General Partner nor (2) appointed by directors
(or comparable Persons) so nominated; 

(e)General Partner shall cease to own all of the general partner interests in
Partners;

(f)Partners shall cease to Control the Borrower or the Operating GP, or own at
least 75% of the limited partner interests in the Borrower and 75% of the
Capital Stock of Operating GP; or



ATI- 2608472v72

 

--------------------------------------------------------------------------------

 

(g)Operating GP shall cease to own all of the general partner interests in the
Borrower.

3. Other Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 5(a) below, the Credit Agreement is
amended as follows:

(a) Amendments to Section 1.1 of the Credit Agreement. 

(i) The definition of “Obligations” is amended by adding the following sentence
to the end thereof:

Any other term or provision of this Credit Agreement or any other Credit
Document to the contrary notwithstanding, the “Obligations,” “Secured
Obligations,” “Guaranteed Obligations,” and “Pledgor Obligations”, as
applicable, of any Credit Party shall exclude, as to such Credit Party, Excluded
Swap Obligations of such Credit Party.

(ii) The definitions of “Adjusted LIBOR Index Rate”, “Change in Law”, and
“London Interbank Offered Rate” are amended and restated so that they read, in
their entirety, respectively, as follows:

“Adjusted LIBOR Index Rate” means, for any day, a rate per annum equal to the
quotient obtained (rounded upwards, if necessary, to the next higher 1/100th of
1%) by dividing (i) the rate for 30-day Dollar deposits as reported on Reuters
Screen LIBOR01 Page (or any successor page) as of 11:00 a.m., London time, on
the first day of the month in which such day occurs, or if such day is not a
London business day, then the immediately preceding London business day (or if
not so reported, then as determined by the Agent from another recognized source
or interbank quotation), by (ii) 1 minus the Eurodollar Reserve Percentage.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum
determined by Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
as reported on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period (or if not so reported,
then as determined by Agent from another recognized source or interbank
quotation). 

(iii) The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:





ATI- 2608472v73

 

--------------------------------------------------------------------------------

 

“Applicable Guarantee” has the meaning given such term in the definition of
Excluded Swap Obligations.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligations if, and to the extent that, all or a portion of such Credit Party’s
guarantee of (whether such guarantee arises pursuant to a Guaranty Agreement, by
such Credit Party’s being jointly and severally liable for such Swap
Obligations, or otherwise (any such guarantee, an “Applicable Guarantee”)), or
the grant by such Credit Party of a security interest to secure, such Swap
Obligations (or any Applicable Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to the terms of Section 4 of the Fourth Amendment and any and all
guarantees of such Credit Parties’ Swap Obligations by other Credit Parties) at
the time the Applicable Guarantee of such Credit Party or the grant of such
security interest becomes effective with respect to such related Swap
Obligations.  If any Swap Obligations arise under a master agreement governing
more than one agreement, contract or transaction governing such Swap Obligation,
such exclusion shall apply only to the portion of such Swap Obligations that are
attributable to such agreement, contract or transaction for which such
Applicable Guarantee or security interest is or becomes illegal.

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Senior Secured Credit Facility dated as of the Fourth Amendment
Effective Date by and among the Credit Parties party thereto, the Lenders party
thereto, and the Agent.

“Fourth Amendment Effective Date” means June 30, 2014.

“NGL” means NGL Energy Partners LP, a Delaware limited partnership.

“NGL Acquisition Amendment Effective Date” means the date on which all of the
conditions precedent set forth in Section 5(b) of the Fourth Amendment are
satisfied.

“NGL General Partner” means NGL Energy Holdings LLC, a Delaware limited
liability company.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” as defined in the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to be qualified
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligations” means, with respect to any Credit Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

(b) Section 2.8(b) of the Credit Agreement is amended by adding the following
sentence at the end of the last paragraph thereof:

Anything in this Section 2.8(b) to the contrary notwithstanding, Excluded Swap
Obligations with respect to any Credit Party shall not be paid with the amounts
received from such Credit Party or its



ATI- 2608472v74

 

--------------------------------------------------------------------------------

 

assets but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to Obligations otherwise set
forth above in this Section 2.8(b). 

(c) Section 9.16 of the Credit Agreement is amended and restated, in its
entirety, as follows:

9.16Amendments to Certain Agreements.

Without the prior written consent of the Agent, amend, restate, modify or
otherwise supplement (including, for the avoidance of doubt, by consenting to
any change in counterparty or by consenting to any amendment that permits such
counterparty to assign all or any portion of its rights and obligations to any
Person) the Omnibus Agreement, the Indemnity Agreement, the Terminaling Services
Agreements, Partners’ Partnership Agreement, the Bostco Operating Agreement,
Frontera Operating Agreement, or any other Specified Contract in any way (a)
that would reasonably be expected to have a Material Adverse Effect, (b) that
would, taking into account the Borrower’s and Partners’ circumstances at the
time and treating such amendment, restatement, modification, or supplement as if
it occurred at the beginning of the current fiscal year, reduce projected
Consolidated EBITDA for the current fiscal year to less than 90% of the
projected Consolidated EBITDA shown on the annual forecast most recently
delivered pursuant to Section 7.1(f), (c) in the case of a consent by any Credit
Party or any of its Restricted Subsidiaries to an assignment of any such
agreement by a counterparty thereto (such counterparty, a “Specified Assignor”)
or in the case of an amendment to any such agreement that permits an assignment
by a Specified Assignor without the consent of such Credit Party or Restricted
Subsidiary, in either case, if the effect thereof would be to permit an
assignment by such Specified Assignor to a Person (such Person, a “Specified
Assignee”) with a lower corporate credit rating (as designated by Moody’s, S&P,
or Fitch Ratings) than that then applicable to such Specified Assignor unless,
as a condition to such assignment, such Specified Assignor provides a Guaranty
or standby letter of credit, or a combination thereof, sufficient to offset the
counterparty risk to the applicable Credit Parties or Restricted Subsidiaries
associated with such Specified Assignee, as determined by an Executive Officer
of Partners in good faith and in his or her reasonable business judgment,
provided that this clause (c) shall not apply to assignments to NGL or any of
its wholly-owned subsidiaries in connection with the NGL Acquisition (as defined
in the Fourth Amendment) so long as, in the case of an assignment to a
wholly-owned subsidiary, such wholly-owned subsidiary continues to be a
subsidiary of NGL unless, upon the failure to be a subsidiary of NGL, the new
direct or indirect parent of such subsidiary has a corporate credit rating (as
designated by Moody’s, S&P, and Fitch Ratings) equal to or higher than that of
NGL at such time, or (d) that prohibits or restricts the granting of a Lien in
favor of the Agent, for the benefit of the Lenders and their Affiliates, on the
Capital Stock of the Bostco Joint Venture or Frontera or the proceeds thereof. 

4. Qualified ECP Keepwell.  Each Credit Party (other than Partners) that is a
Qualified ECP Guarantor at the time the guaranty by any Credit Party that is not
then an “eligible contract participant” under the Commodity Exchange Act (a
“Specified Guarantor”) or the grant of a security interest under the Credit
Documents by any such Specified Guarantor, in either case, becomes effective
with respect to any Swap Obligation, hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Guarantor to honor
all of such Specified Guarantor’s obligations under the Credit Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this paragraph or otherwise under
its Applicable Guarantee as it relates to such other Credit Party voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this paragraph shall remain in full force and effect until all Credit and
Collateral Termination Events have occurred.  Each Qualified ECP Guarantor
intends that this paragraph constitute, and this paragraph shall be deemed to
constitute, a “keepwell, support, or other



ATI- 2608472v75

 

--------------------------------------------------------------------------------

 

agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

5. Conditions Precedent.  

(a) Conditions to Initial Effectiveness.  This Agreement (other than the
amendments set forth in Section 2 hereof) shall become effective only upon
satisfaction of each of the following conditions precedent:

(i) the Agent shall have received counterparts of this Agreement duly executed
by the Borrower, the Guarantors, the Required Lenders, and the Agent;

(ii) the Agent shall have received a certificate dated as of the Fourth
Amendment Effective Date executed by an Executive Officer of Partners certifying
that attached thereto are true, correct, and complete copies of the NGL Purchase
Agreement as in effect on such date;

(iii) the Borrower shall have paid to the Agent, for the account of the
applicable parties, all fees and expenses (including legal fees and expenses)
due and payable under the Credit Agreement and in connection with this
Agreement, including without limitation, the fees described in the fee letter
executed and delivered in connection with this Agreement; and

(iv) all of the foregoing conditions precedent must be satisfied on or prior to
July 4, 2014.

(b) Conditions to Effectiveness of Change of Control Amendment.  The amendments
in Section 2 of this Agreement shall only become effective upon satisfaction of
each of the following conditions precedent:

(i) all conditions precedent set forth in Section 5(a) of this Agreement shall
have been satisfied;

(ii) the NGL Acquisition shall have been consummated substantially in accordance
with the terms of the NGL Purchase Agreement without giving effect to any
amendments, waivers, consents, supplements or other modifications that are
materially adverse to the Agent, the Lenders, or the Credit Parties;

(iii) no Default or Event of Default shall exist before and immediately after
giving effect to the amendments contemplated by Section 2 of this Agreement and
the consummation of the NGL Acquisition, including, without limitation, as a
result of the existence of the Specified NGL Agreements (as defined below);

(iv) the Agent shall have received a favorable written opinion of Winston &
Strawn, as counsel to NGL, in form and substance satisfactory to the Agent,
addressed to the Administrative Agent and the Lenders confirming that, (a) after
giving effect to the NGL Acquisition, the terms of the agreements listed on
Exhibit A hereto (collectively, the “Specified NGL Agreements”), do not require
any consent or approval of any Person under



ATI- 2608472v76

 

--------------------------------------------------------------------------------

 

any Specified NGL Agreement (except such as have been duly obtained, made or
given, and are in full force and effect), and that such Specified NGL Agreements
do not result in or require the imposition of any Liens upon any property of a
Credit Party or any of its Subsidiaries and (b) immediately after giving effect
to the NGL Acquisition, neither Partners nor any of its Subsidiaries constitutes
a “Subsidiary” under the NGL Credit Agreement or NGL NPA (in each case, as
defined on Exhibit A) or a “Subsidiary” or “Restricted Subsidiary” under the NGL
Indenture (as defined on Exhibit A);

(v) the Agent shall have received a certificate dated as of the NGL Acquisition
Amendment Effective Date executed by Partners (1) certifying that (A) no Default
or Event of Default exists or will exist immediately after giving effect to the
consummation of the NGL Acquisition and after giving effect to the amendments
contemplated by Section 2 of this Agreement, and (B) after giving effect to the
amendments contemplated by Section 2 of this Agreement, all representations and
warranties contained in the Credit Agreement and in the other Credit Documents
are true and correct in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect or change qualifier, such representation or warranty shall be true and
correct in all respects) and (2) attaching projections demonstrating that, after
giving pro forma effect to the NGL Acquisition, the Borrower will be in
compliance with the financial covenants in Article 8 of the Credit Agreement
through the Maturity Date;

(vi) the corporate credit rating of NGL shall not be less than Ba3 from Moody’s
and BB- from S&P on the NGL Acquisition Amendment Effective Date; and

(vii) unless otherwise agreed in writing by the Agent in its sole discretion,
all of the foregoing conditions precedent must be satisfied on or prior to
August 2, 2014.

6. Effect of Agreement.  Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Credit Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrower and the other Credit Parties party
thereto. 

7. No Novation or Mutual Departure.  Each Credit Party expressly acknowledges
and agrees that (i) there has not been, and this Agreement does not constitute
or establish, a novation with respect to the Credit Agreement or any of the
Credit Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof other than with respect to the amendments in Sections 2 and 3
above and the additional agreements contained in Section 4 above, (ii) nothing
in this Agreement shall affect or limit the Agent’s or any Lender’s right to
demand payment of liabilities owing from the Borrower or any other Credit Party
to the Agent and the Lenders under, or to demand strict performance of the
terms, provisions and conditions of, the Credit Agreement and the other Credit
Documents, to exercise any and all rights, powers and remedies under the Credit
Agreement or the other Credit Documents or at law or in equity, or to do any and
all of the foregoing, immediately at any time after the occurrence of a Default
or an Event of Default under the Credit Agreement or the other Credit Documents,
and (iii) nothing in this Agreement shall be or deemed to be a waiver of any
Default or Event of Default that may exist now or in the future as a result of
the NGL Acquisition, including, without limitation, any Default or Event of
Default that arises out of  the existence of any Specified NGL Agreement or the
effect of any term or provision



ATI- 2608472v77

 

--------------------------------------------------------------------------------

 

therein or any other fact or circumstance related thereto or the NGL
Acquisition, and the Administrative Agent and the Lenders reserve all rights,
powers and remedies under the Credit Agreement, the other Credit Documents, at
law and in equity with respect to any such Default or Event of Default.

8. Ratification and Restatement.  Each Credit Party hereby (i) restates,
ratifies, and reaffirms each and every term, covenant, and condition set forth
in the Credit Agreement and the other Credit Documents to which it is a party,
as of the date hereof and the NGL Acquisition Amendment Effective Date, in each
case, after giving effect hereto and (ii) restates and renews each and every
representation and warranty heretofore made by it in the Credit Agreement and
the other Credit Documents as fully as if made on the date hereof and the NGL
Acquisition Amendment Effective Date and with specific reference to this
Agreement and any other Credit Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).

9. No Default.  To induce the Agent and the Lenders to enter into this Agreement
and to continue to make advances pursuant to the Credit Agreement (subject to
the terms and conditions thereof), each Credit Party hereby acknowledges and
agrees that, as of the date hereof, and, in each case, after giving effect to
the terms hereof, there exists (i) no Default or Event of Default and (ii) no
right of offset, defense, counterclaim, claim, or objection in favor of any
Credit Party arising out of or with respect to any of the Loans or other
obligations of any Credit Party owed to the Lenders under the Credit Agreement
or any Credit Document.

10. Release.  In consideration of the amendments and agreements contained
herein, each Credit Party hereby waives and releases each of the Lenders, the
Agent and the Issuing Bank from any and all claims and defenses, known or
unknown as of the date hereof, with respect to the Credit Agreement and the
other Credit Documents and the transactions contemplated thereby.

11. Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts and transmitted by
facsimile to the other parties, each of which when so executed and delivered by
facsimile shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument.  This Agreement may
be executed by each party on separate copies, which copies, when combined so as
to include the signatures of all parties, shall constitute a single counterpart
of this Agreement.

12. Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement.



ATI- 2608472v78

 

--------------------------------------------------------------------------------

 

13. Section References.  Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

14. Recitals Incorporated Herein.  The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference

15. Further Assurances.  Each Credit Party agrees to take such further actions
as the Agent shall reasonably request in connection herewith to evidence the
agreements herein contained.

16. Severability.  Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

17. Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

18. Acknowledgment of Guarantors.  Each of the Guarantors party hereto hereby
(i) consents to the execution and delivery of this Agreement by the parties
thereto and (ii) reaffirms all of its obligations and covenants under the
Guaranty Agreement and other Credit Documents to which it is a party, in each
case, executed by it, or later joined by it, and agrees that none of such
obligations and covenants shall be limited by the execution and delivery of the
Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

ATI- 2608472v79

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by its duly authorized officer as of the day and year first above
written.

 

 

 

 

 

 

BORROWER:

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

By:

TransMontaigne Operating GP L.L.C., its sole general partner

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

 

Name: Frederick W. Boutin

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

FULL RECOURSE GUARANTORS:

 

 

 

TransMontaigne Terminals, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Executive Vice President

 

 

 

 

 

RAZORBACK L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Executive Vice President

 

 

 

 

TPSI TERMINALS L.L.C.,
a Delaware limited liability company

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Executive Vice President

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

TPME L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Executive Vice President

 

 

 

 

 

TLP FINANCE CORP.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Executive Vice President

 

 

 

 

 

TLP OPERATING FINANCE CORP.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

LIMITED RECOURSE GUARANTOR:

 

 

 

 

 

TRANSMONTAIGNE PARTNERS L.P.,

 

 

 

 

 

By:

TransMontaigne GP L.L.C.,
its sole general partner

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

 

Name: Frederick W. Boutin

 

 

 

Title: Executive Vice President

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Alan W. Wray

 

 

Name:

Alan W. Wray

 

 

Title:

Managing Director

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Kenneth Phelan

 

 

 

Name:

Kenneth Phelan

 

 

 

Title:

Vice President

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

 

Name:

Daniel K. Hansen

 

 

 

Title:

Vice President

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

UNION BANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Brian Hawk

 

 

 

Name:

Brian Hawk

 

 

 

Title:

Assistant Vice President

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

By:

/s/ Charles Troeger

 

 

 

Name:

Charles Troeger

 

 

 

Title:

VP

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

COMPASS BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ James Neblett

 

 

 

Name:

James Neblett

 

 

 

Title:

Vice President

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

COMERICA BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Mark Fuqua

 

 

 

Mark Fuqua

 

 

 

Executive Vice President

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

CITIBANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Thomas Benavides

 

 

 

Name:

Thomas Benavides

 

 

 

Title:

Senior Vice President

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender

 

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

 

Name:

Dmitriy Barskiy

 

 

 

Title:

Vice President

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

CADENCE BANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ David Anderson

 

 

 

Name:

David Anderson

 

 

 

Title:

Vice President

 

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

SANTANDER BANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

 

 

Name:

Puiki Lok

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Gilbert Torres

 

 

 

Name:

Gilbert Torres

 

 

 

Title:

Senior Vice President

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 



 

 

 

 

ONEWEST BANK, FSB,
as a Lender

 

 

 

 

 

 

By:

/s/ Sean Murphy

 

 

 

Name:

Sean Murphy

 

 

 

Title:

Executive Vice President

 





[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

NGL AGREEMENTS

Credit Agreement, dated as of June 19, 2012, among NGL Energy Partners LP, the
NGL subsidiary borrowers, the lenders party thereto and Deutsche Bank Trust
Company Americas, as administrative agent (filed by NGL with the SEC on June 25,
2012, as Exhibit 10.1 to the Current Report on Form 8-K (File No. 001-35172)),
as amended, restated, modified, or supplemented from time to time on or prior to
the NGL Acquisition Amendment Effective Date (the “NGL Credit Agreement”).

Note Purchase Agreement, dated June 19, 2012, by and among NGL and the
purchasers named therein (filed by NGL with the SEC on June 25, 2012, as Exhibit
4.1 to the Current Report on Form 8-K (File No. 001-35172)), as amended,
restated, modified, or supplemented from time to time on or prior to the NGL
Acquisition Amendment Effective Date (the “NGL NPA”).

Indenture, dated as of October 16, 2013, by and among NGL Energy Partners LP,
NGL Energy Finance Corp., the Guarantors party thereto and U.S. Bank National
Association, as Trustee (filed by NGL with the SEC on October 16, 2013, as
Exhibit 4.1 to the Current Report on Form 8-K (File No. 001-35172)), as amended,
restated, modified, or supplemented from time to time on or prior to the NGL
Acquisition Amendment Effective Date (the “NGL Indenture”).



[TMP -  Fourth Amendment to Second Amended and Restated Senior Secured Credit
Facility]

 

--------------------------------------------------------------------------------